DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I-1-1 in the reply filed on 10/18/21 is acknowledged.  Claims 1, 5, 8, 12, 18, 23, 24, 27, 29, 32, 46, 48-54, 56-58, 61, 63 read on the next species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 8, 12, 18, 23, 24, 27, 29, 32, 46, 48-54, 56-58, 61, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. US 2013/0059321 in view of Köcher et al. US 5547860 in further view of Brandis et al. US 20020164591.
Davies et al. discloses a compound identical to instant Formula I wherein R5 is absent; X is S; R, R1, R2, and R4 are H (see compound (9) page 5 col. 1 and Figure 1B) which can be linked to a protein substrate via the NH2 moiety in the coumarin structure (see claim 18). Davies et al. does not teach linking the protein substrate via a –(CH2)nCOOH group. Davies et al. does not teach a nucleotide or oligonucleotide labeled with the coumarin compound. 
Köcher et al. teaches preparation of nucleotides possessing a fluorescent coumarin residue, the enzymatic incorporation of these nucleotides into nucleic acids and the detection of nucleic acids of defined sequence by hybridization with a complementary, coumarin-labelled nucleic acid (gene probe) (which is viewed to be inclusive of instant claims 61 and 63). Köcher et al. discloses similar structures of coumarin compounds of the instant formula. Köcher et al. discloses that R3 can be – (CH2)nCOOH (with n being 1-4) which can be linked to the nucleotide to form an amide attachment using the COOH group. Köcher et al. discloses that the label is attached to the base (which is viewed to be inclusive of instant claims 49-52).  Köcher et al. discloses kits comprising the coumarin-labeled nucleotide and different labeled nucleotides (which is viewed to be inclusive of instant claims 53-54, 56-57).
Köcher et al discloses coumarin compounds of similar structures (see claim 2 when thiazolyl is condensed with benzene group and examples) and their use in the labelling of nucleotides (see example 4). Köcher et al.’s compounds differ from the 
Köcher et al. does not disclose the coumarin structure of the instant invention where n is 5 in the group –(CH2)n-COOH. However Köcher et al. discloses nucleotides possessing similar fluorescent coumarin residue having –(CH2)n-COOH where n is 1-4, and the use, in enzymatic incorporation, of said labeled nucleotides into nucleic acid, and the detection of nucleic acid by hybridization. It would have occurred to a person skilled in the art to adjust or manipulate the range of the integer n, so as to improve the incorporation of the labeled nucleotide and/or detection results. MPEP states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that the range of  the integer “n” was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
kits may be adapted for performing specific polynucleotide synthesis procedures such as DNA sequencing or PCR and may further comprise at least one other reagent required for performing the method the kit is adapted to perform. Examples of such additional reagents include unlabeled nucleotides, buffers, cloning vectors, restriction endonucleases, sequencing primers, and amplification primers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	22 October 2021